DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product 1, 9, and 13 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A gate structure comprising: a first isolation structure having a top surface and a bottom surface, wherein the first isolation structure is a trench isolation structure; and a gate comprising: a first sidewall adjacent to the first isolation structure; a second sidewall; a first horizontal surface adjacent to a bottom edge of the first sidewall and a bottom edge of the second sidewall, the first horizontal surface being between the top surface of the first isolation structure and the bottom surface of the first isolation structure; and a second horizontal surface adjacent to a top edge of the second sidewall, wherein an effective channel width defined by the gate structure includes a height of the second sidewall and a width of the second horizontal surface,
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
With respect to independent product claim 9: 
A gate structure comprising: a first isolation structure having a bottom surface; and a gate comprising: a first sidewall adjacent to the first isolation structure; a second sidewall angled at a non-perpendicular angle to the first sidewall; a first horizontal surface adjacent to a bottom edge of the first sidewall and a bottom edge of the second sidewall, the first horizontal surface being parallel to the bottom surface of the first isolation structure; and a second horizontal surface adjacent to a top edge of the second sidewall, wherein an effective channel width defined by the gate structure includes a height of the second sidewall and a width of the second horizontal surface,
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
With respect to independent product claim 13: 
A semiconductor device comprising: a plurality of isolation structures, wherein each isolation structure of the plurality of isolation structures is spaced from an adjacent isolation structure of the plurality of isolation structures; and a gate in each of the plurality of isolation structures, wherein the gate comprises: a top surface; a first sidewall angled at a non-perpendicular angle with respect to the top surface; a second sidewall angled with respect to the top surface; and a first horizontal surface extending between the first sidewall and the second sidewall, wherein the first horizontal surface is parallel to the top surface, and an effective channel width defined by the gate structure includes a length of the first sidewall, a length of the second sidewall and a length of the first horizontal surface,
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
Although various prior art references (see, for example, Abou-Khalil) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claim 1, 9, and 13, as these limitations are specifically structured and as they are interrelated with each other.
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814